Citation Nr: 0618013	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-38 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disorder, claimed as residual to an in-service spinal 
anesthesia.

2. Entitlement to service connection for impotence, claimed 
as residual to an in-service spinal anesthesia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1942 to June 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The veteran had a hearing before the Board 
in May 2006 and the transcript is of record.

The issue of service connection for impotence is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran currently has several lumbar spine conditions, to 
include arthritis and osteoporosis, but there is no competent 
evidence that shows a causal link between this condition and 
any remote incident of service.


CONCLUSION OF LAW

The veteran's back condition was not incurred in or 
aggravated by active service nor may it be presumed to have 
occurred therein. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The law provides for presumptive service connection for 
arthritis of the spine by showing that the condition 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. 
§§ 3.307, 3.309(a). No legal presumption is applicable here 
because, as will be explained below, the earliest evidence of 
the veteran's condition is not until many decades after 
service.

In the absence of a presumption, to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran alleges that his back condition is a result of an 
in-service spinal anesthesia used in concurrence with an 
operation in 1943 or 1944.  At times he states this was a 
hernia operation; at other times he states it was a 
hemorrhoid operation.  Regardless, an in-service operation or 
the use of a spinal anesthesia could not be confirmed. 

That is, the veteran's service medical records are largely 
unavailable. Attempts to rebuild the file from other sources 
were incomplete. Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

The Board finds noteworthy that the veteran's service records 
reflect he is a combat veteran. Combat veterans are granted a 
presumption of credibility regarding assertions of events 
consistent with the time, place and circumstances of their 
service. See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996). However, the presumption does not 
negate the requirement that a current disability have some 
nexus to service. 38 U.S.C.A. § 1154(b); see also See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996); Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 
Vet. App. 9, 17-19 (1999). 

In this case, the presumption is inapplicable because the 
veteran is not alleging his back condition is a result of a 
combat related event, but rather related to an in-service 
operation. However, for reasons to be discussed below, 
assuming arguendo that the in-service operation with spinal 
anesthesia occurred, competent medical nexus evidence is 
still lacking.

The recovered in-service medical records, which include 
October 1943 and January 1944 medical examinations are 
negative for any complaints, treatments or diagnoses of any 
spine condition. The records also do not reference any 
surgical procedures, to include hernia repair or hemorrhoids.

After service, the first medical record confirming a back 
condition is in December 1977 (noting a self reported 7 or 8 
year history of low back pain) and diagnosing the veteran 
with bilateral sciatica. Private treatment records from 1997 
to 2000 note "previous hernia repair," but do not provide a 
specific history. 

The veteran underwent an October 2000 VA examination in 
concurrence with a pension claim. The examiner, among other 
things, evaluated the veteran's spine condition finding 
rheumatoid arthritis with osteoarthritis involving the lumbar 
spine, evidenced by X-rays. The examiner noted the veteran's 
self reported history of three hernia repair surgeries, the 
earliest of which was noted as 1943. No opinion was 
proffered, however, regarding the etiology of the veteran's 
back condition. 

VA outpatient treatment records from 2000 also reflect 
diagnoses of osteoarthritis, osteoporosis and chronic low 
back pain. X-rays taken in September 1998 also confirm 
osteopenia with degenerative changes of the lumbar spine. 

The crucial inquiry here, then, is whether these spine 
diagnoses are causally linked to any remote incident of 
service. The Board concludes they are not. Regrettably, the 
veteran's complete service medical records are unavailable. 
The service medical records that are on file, unfortunately, 
do not show that the veteran was ever treated for his back 
during his time in the military. 

No medical evidence after service links his current 
conditions to any remote incident of service. In particular, 
the earliest record of diagnoses and treatment for his 
conditions is 1977, thirty years after service. Although 
consistent treatment has been documented since, no doctor has 
ever opined that any of his conditions are related to any 
remote incident in service.

The Board has considered the veteran's statements that he has 
suffered with pain ever since his in-service operation. There 
simply is no medical evidence, however, to support continuity 
of symptomatology since 1947. Rather, the first reported 
treatment for back pain was not until December 1977, thirty 
years after service.  At that time the veteran reported a 7-8 
year history of symptoms. Although he believes that his low 
back condition was caused by in-service spinal anesthesia, he 
is a layman and has no competence to offer a medical 
diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Regrettably, no doctor has ever opined that any of his back 
conditions are related to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had any of his current conditions 
in service or for decades thereafter. Furthermore, even 
assuming in-service injuries occurred, the medical evidence 
on file does not relate the current symptoms to any aspect of 
the veteran's active duty. Direct service connection requires 
a relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra. The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).





The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by a letter 
sent to the claimant in May 2003. That letter advised the 
claimant of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2005). The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II). Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage. 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied. The claimant's service medical records were 
largely unavailable. Attempts to obtain the veteran's records 
from other sources were only partially successful; the RO 
only obtained minimal records. The claimant's VA medical 
records are in the file.  

Private medical records identified by the veteran have been 
obtained, to the extent possible. The veteran identified many 
private doctors with treatment dating back to the 1940s 
through the 1970s. While some of the 1970s records were 
obtained, other private doctors either did not respond, due 
to either being deceased or at an unknown location, or 
indicated that the records dating that far back were 
destroyed. Multiple requests to the identified doctors and 
notification letters to the veteran are well documented in 
the file.

The claimant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
In this case, the veteran was afforded an October 2000 VA 
examination in relation to his pension claim. No examination, 
however, was provided for the purpose of determining the 
etiology of the veteran's spine condition.

The Board concludes such an examination is not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements. Such evidence is insufficient to trigger 
VA's duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for a lumbar spine 
condition, claimed as residual to an in-service spinal 
anesthesia, is denied.


REMAND

The only service medical records in the file include medical 
examinations done in October 1943 and January 1944 related to 
the veteran's application for aircrew training. The January 
1944 examination notes diagnoses of "Varicocele, mild, 
left" and "Complete atrophy of right testicle."

The veteran testified during his May 2006 hearing that his 
testicle "ruptured" with surgery in the early 1960s.  The 
records clearly shows testicle abnormalities found while the 
veteran was in the military. The veteran's post-service 
medical records from 1997 to 2000 confirm the right testicle 
is absent.  See 1998 VA examination report. The veteran also 
claims he has suffered with impotence since "the early 
sixties." Although no medical diagnosis of impotence is 
shown in the record, he is certainly competent to report 
experiencing such difficulties.

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed condition could be related to his in-service 
diagnoses. See Duenas v. Principi, 18 Vet. App. 512 (2004). 
Therefore, in light of the heightened duty, a VA examination 
is indicated. 

The alleged testicle removal surgery in the 1960s was done at 
Fayette County Memorial Hospital, according to the veteran.  
A request to that facility for records yielded records dated 
from 1997-2001 only.  Clearly any records from the 1960s 
would be relevant, especially as they may contain a history 
of the veteran's testicular disorder.  Another attempt to 
retrieve them is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete a release 
authorizing VA to request his records 
from Fayette County Memorial Hospital for 
surgery done in the 1960s.  If any 
records are not obtained, inform the 
veteran.

2.  After obtaining the above records, to 
the extent available, schedule the 
veteran for an appropriate examination 
for the claimed condition of impotence to 
determine the likely etiology, 
specifically commenting on the veteran's 
in-service diagnoses of testicle atrophy.   

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3. After the above is complete, 
readjudicate the veteran's claim. If the 
claim remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


